Citation Nr: 1814238	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-42 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for dementia, to include as due to exposure to a herbicide agent, for accrued benefits purposes.

2. Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to a herbicide agent, for accrued benefits purposes.

3. Entitlement to service connection for allergies, to include as due to exposure to a herbicide agent, for accrued benefits purposes.

4. Entitlement to service connection for varicose veins for accrued purposes, to include as due to exposure to a herbicide agent, for accrued benefits purposes.

5. Entitlement to service connection for any ear disorder, to include as due to exposure to a herbicide agent, for accrued benefits purposes.

6. Entitlement to service connection for hypertension, to include as due to exposure to a herbicide agent, for accrued benefits purposes.

7. Entitlement to service connection for bilateral hearing loss disability, to include as due to exposure to a herbicide agent, for accrued benefits purposes.

8. Entitlement to service connection for tinnitus, to include as due to exposure to a herbicide agent, for accrued benefits purposes.

9. Entitlement to service connection for any skin condition, to include as due to exposure to a herbicide agent, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Coast Guard from August 1966 to July 1970.  He died in May 2006.  The Veteran's surviving spouse is the Appellant in the current appeal before the Board.    

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By that rating action, the RO, in part, denied the Appellant's claim of entitlement to accrued benefits.  The Appellant appealed the RO's determination to the Board. 

The Board denied the claim in January 2014.  Upon the Appellant's appeal to the United States Court of Appeals for Veteran s Claims (Court), the Court in November 2014, vacated the Board's decision and remanded the matter to the Board for action consistent with the Joint Motion for Remand (JMR), submitted by the parties.  In April 2015, the Board remanded the matter to the AOJ to obtain the Appellant's outstanding surviving spouse death benefits from the Social Security Administration (SSA) and readjudicate on the merits.  The issues are again before the Board.

The JMR mentioned as an additional issue that the Appellant's earlier claim for Dependence and Indemnity Compensation (DIC) benefits could conceivably be assigned an earlier effective date, because the Board never reached that issue because it had decided that an application was not timely filed.  However, no claim for an earlier effective date has been filed and the date assigned appears to reflect the implementation date of the regulation allowing the presumption for the cause of death by amyotrophic lateral sclerosis (ALS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The merits of the Appellant's claims are contingent on whether or not the Veteran was exposed to a herbicide agent, to include Agent Orange, while serving on active duty in the coastal waters of the Republic of Vietnam.  The record contains a history of the ship on which he served, which mentions its deployment in coastal waters and the ship providing firing support from the ship's deck gun for troops on shore.  However, is not stated in the history whether the vessel on which the Veteran served was also deployed in the inland waterways of Vietnam for firing support duties.  The history provides no further specific information.  The record also contains a lay statement of W.F.C., as shipmate of the Veteran, who asserts the Veteran did go ashore at least in one instance and that he handled clothing for laundering belonging to the crews of swift boats spraying Agent Orange.  Nonetheless, there is no objective evidence in the record which can confirm the Veteran's exposure to a herbicide agent, to include Agent Orange.
	
Exposure to a herbicide agent, to include Agent Orange, provides the presumption of service connection.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  This presumption may be available for some of the claims pending at the time of the Veteran's death.  Some other claims, in turn, may be established as service connected on a secondary basis, depending on the sufficiency of the relevant evidence in the claims file at the time of death.

The Board further notes that the record contains a January 2010 letter from a VA Veterans Service Representative in the Newark RO which requests deck log information or the deck logs themselves from presumably a relevant agency.  The record contains no response to this request or any further request.

As the record is insufficient to provide affirmative or negative evidence of the Veteran's exposure to a herbicide agent, to include Agent Orange, the matter will be remanded specifically for obtaining the deck logs of the Veteran's ship, which may provide information concerning inland waterway deployment of the ship.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or directorate of an agency and request the deck logs of the USCGS GRESHAM (WHEC-387) on which the Veteran served for the period from May 1967 to January 1968 when that ship was deployed to waters around or near the Republic of Vietnam. 

The deck logs should be reviewed and a determination should be made if at any point the Veteran left the ship and stepped in country in Vietnam.  Any necessary assistance of the Appellant should be sought through the Appellant's representative.  All attempts to obtain records should be documented in the claim file.

2.  After completing the above development and any other indicated development, readjudicate the issues on appeal, to include addressing all contentions made including service connection as due to herbicide exposure.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




